Citation Nr: 0844031	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic lung condition.

2.  Entitlement to service connection for a heart condition 
(other than hypertension), to include as secondary to the 
service connected Type II diabetes mellitus. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, denied 
the benefits sought on appeal.  The claims on appeal have 
been recharacterized as they appear on the cover page of the 
instant decision.

The Board notes that entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities was awarded in a December 2007 rating decision.  
The veteran withdrew his claim of entitlement to service 
connection for diabetic retinopathy in June 2006.  As such, 
these matters are no longer in appellate status.

The veteran withdrew his request for a personal hearing to be 
held before his local RO.  Thus, there are no outstanding 
hearing requests of record.

The claim of entitlement to service connection for a heart 
condition (other than hypertension) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  By way of a July 2002 rating decision, the RO denied 
service connection for chronic obstructive pulmonary disease 
(COPD)/bronchitis, claimed as a lung condition, finding that 
there was no evidence of a lung disability during service.  
The veteran filed a notice of disagreement (NOD); however, he 
failed to file a timely substantive appeal and the decision 
became final.   

3.  Evidence submitted since the July 2002 rating decision, 
which denied service connection for COPD/bronchitis, claimed 
as a lung condition, was not previously submitted to agency 
decision makers; however, it is cumulative and redundant of 
evidence already on file in 2002, and, when considered with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim and it 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a chronic lung 
condition.  


CONCLUSION OF LAW

Evidence received since the final July 2002 rating 
determination, wherein the RO denied service connection for 
COPD/bronchitis, claimed as a lung condition, is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In addition, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in regards to 
the veteran's claim in correspondence sent to the veteran in 
December 2004 and March 2005.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim for service 
connection, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim. 

The March 2005 letter specifically notified the veteran that 
his claim of entitlement to service connection for a chronic 
lung condition was previously denied.  He was further 
notified of the reasons for the prior denial and that in 
order to reconsider his claim; he must submit new and 
material evidence showing that the disorder was related to 
those facts.  In March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability under consideration, pursuant to the recent 
holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical treatment records, and reports of VA 
examinations.  The veteran has not identified any other 
evidence which has not been obtained in support of his claim.

The Board notes that additional private medical records from 
Dr. HSJ were received after the August 2007 supplemental 
statement of the case (SSOC) was issued.  As these records 
are not pertinent to the issue being decided, Remand for 
preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board must address the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim since such a determination is necessary before the 
Board may have jurisdiction to address the underlying claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran seeks to reopen a claim for service connection 
for a chronic lung condition denied by the RO in July 2002.  
The record indicates that in its July 2002 rating decision, 
the RO denied service connection for COPD/bronchitis, claimed 
as a lung condition, on the basis that there was no evidence 
of the disorder in service.  The RO further found no evidence 
that COPD/bronchitis was incurred in or was caused by 
service.    

Of record at the time of the July 2002 rating decision were 
the veteran's service medical records, which were negative 
for COPD or bronchitis.  The June 1970 separation examination 
was similarly negative.  

Post-service, a January 2002 report of VA examination showed 
a six year history of COPD.   Private treatment notes from 
Anderson Area Medical Center also show a history of COPD and 
treatment for bronchitis.  There were no opinions relating 
COPD or bronchitis to the veteran's period of active military 
service.  

Evidence submitted subsequent to the July 2002 rating 
decision includes VA outpatient treatment records dated 
between 2002 and 2007 and reports of VA examination dated 
between June 2004 and June 2007.  While they show continued 
findings of COPD, they are negative for an opinion relating a 
chronic lung disorder to service.  These records do, however, 
indicate the veteran had a 27 pack year history of smoking 
prior to quitting in 1988.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has a chronic lung condition which first 
manifested in service and has persisted since his discharge.  
As such, the evidence received since 2002 is duplicative or 
cumulative of that on file prior to the last final RO 
decision of that year.  

To the extent that the evidence received since the last final 
decision could be deemed new, it does not, when considered by 
itself or with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Specifically, none of the evidence shows that the 
condition either first manifested in service or was contained 
therein.  38 C.F.R. § 3.303.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim of entitlement to service connection for a 
chronic lung condition.  See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chronic lung 
condition is not reopened, and the appeal is denied.


REMAND

The veteran has also filed a claim for entitlement to service 
connection for a heart condition (other than hypertension).  
A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

After the August 2007 SSOC was issued to the veteran, he 
submitted additional evidence from Dr. HSJ in support of his 
claim.  The veteran did not waive initial RO adjudication of 
the newly submitted evidence.  As the claim involves a 
request for service connection, the appeal must be remanded 
for the evidence to be reviewed.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Moreover, in light of the fact that the new evidence from Dr. 
HSJ appears to indicate that the service-connected Type II 
diabetes mellitus "contributed" to the veteran's coronary 
artery disease (CAD) process, and the fact that this opinion 
is in conflict with other evidence of record, the Board has 
determined that a more detailed medical opinion is necessary 
prior to rendering a decision on the merits of the claim.  
Under the VCAA, an examination is necessary if the evidence 
of record contains the following: (1) competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability and (2) the evidence 
indicates the disability or symptoms may be associated with 
the claimant's active military, naval, or air service, but 
(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (d).  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the veteran should be scheduled to undergo a VA 
examination in order to clarify the evidence of record.  

The examiner is asked to address the specific questions set 
forth in the numbered paragraphs below.  Prior to any 
examination, all outstanding (or ongoing) records of 
pertinent medical treatment should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the veteran, 
the RO/AMC should ascertain whether any 
records of pertinent medical treatment 
regarding a heart condition (other than 
hypertension) remain outstanding, and, if 
so, attempt to secure copies of such for 
the record. 

2.  Thereafter, the RO/AMC should 
schedule the veteran for a VA cardiology 
examination for the express purpose of 
rendering an opinion as to the likely 
etiology of any currently diagnosed heart 
condition (other than hypertension).  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  

The examiner should be asked to opine as 
to whether it is at least as likely as 
not that the veteran has a heart problem 
that is due to or aggravated by any 
aspect of his period of service or a 
service-connected disorder.  The 
examination should be asked to opine as 
to whether the service connected Type II 
diabetes mellitus increased the severity 
of the veteran's heart condition (other 
than hypertension).  If it is found to 
have aggravated his heart problem, the 
examiner should also provide an opinion 
as to (1) the current level of severity 
of the veteran's heart condition and (2) 
the baseline severity of the veteran's 
heart condition prior to aggravation by 
the diabetes mellitus, if possible.  
38 C.F.R. § 3.310(b).

The examiner should explain in detail the 
rationale for any opinions given.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim in 
light of all pertinent evidence and legal 
authority.  

4.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


